Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 1 of 17




                 Exhibit D
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 2 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                    20 Civ. 10832 (AT) (SN)
                               Plaintiff,

                 -against-

 RIPPLE LABS, INC.,
 CHRISTIAN A. LARSEN, and
 BRADLEY GARLINGHOUSE,

                               Defendants.


            PLAINTIFF’S RESPONSES AND OBJECTIONS
 TO DEFENDANT CHRISTIAN A. LARSEN’S FIRST SET OF INTERROGATORIES

        Pursuant to Federal Rules of Civil Procedure (“Federal Rules”) 26 and 33, Plaintiff Securities

and Exchange Commission (the “SEC” or “Commission”) hereby responds to Defendant Christian

A. Larsen’s (“Larsen” or “Defendant”)) First Set of Interrogatories to Plaintiff Securities and

Exchange Commission (the “Interrogatories”). The SEC’s responses and objections to the

Interrogatories are made to the best of its present knowledge, information, or belief. These

responses and objections are made without prejudice to the SEC’s right to revise or supplement its

responses and objections as appropriate and to rely upon and produce witnesses or evidence at trial

or at any proceeding, particularly given that discovery is ongoing. The SEC does not waive any

applicable privilege, protection, doctrine, or right by providing these responses. The SEC also

provides these responses without prejudice to its right to produce or object to evidence, witnesses,

facts, writings, or documents that are identified either in these responses or in any later supplements

or amendments. The SEC does not necessarily represent or agree, by virtue of providing a response,

that any of the information identified below is relevant or admissible.




                                                   1
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 3 of 17



                                     GENERAL OBJECTIONS

        1.      The SEC objects to the Interrogatories on the ground that they are not

“proportional to the needs of the case” to the extent they call for answers that are premature given

that the parties have neither completed document discovery and depositions, nor expert discovery,

and discovery specifically related to Defendant Larsen has yet to commence. Fed. R. Civ. P.

26(b)(1); Fed. R. Civ. P. 33(b) (“An interrogatory is not objectionable merely because it asks for an

opinion or contention that relates to fact or the application of law to fact, but the court may order

that the interrogatory need not be answered until designated discovery is complete.”); County of

Suffolk v. Lilco, No. 87 CV 0646 (JBW), 1988 WL 69759, at *1–2 (E.D.N.Y. June 13, 1988)

(“Contention interrogatories such as those propounded by the defendant here are generally not

favored in the early stages of discovery…. [F]orcing the plaintiffs to answer these interrogatories is

not justified when balancing the burden imposed upon the plaintiffs in responding to these requests

against the likelihood that useful information will be produced.”); Roth v. Bank of Commonwealth, No.

CIV-79-36E, 1988 WL 43963, at *4 (W.D.N.Y. May 4, 1988) (contention interrogatories include

“those that ask the adverse party to state all the facts or all the evidence upon which he bases some

specific contention” (emphases in original)).

        The SEC faces a heavy burden in identifying and listing each and every fact underlying

various mixed legal and factual allegations in the Complaint when Individual Defendants Larsen and

Bradley Garlinghouse have yet to answer the Complaint, and when Defendants, including

Defendant Ripple Labs, Inc. (“Ripple”), have not made complete productions in response to the

SEC’s document requests, and the parties have not completed depositions. Furthermore, it is

unlikely that any responses to the Interrogatories will be substantially more useful than the

information Larsen already has or soon will have. Specifically, the Amended Complaint (D.E. 46)

provides a summary of certain key factual allegations underlying each of the SEC’s claims, the SEC

                                                    2
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 4 of 17



has produced to Larsen its entire non-privileged investigative file, and much of the information

sought for by the Interrogatories is public (such as public statements by Ripple and Larsen) or is in

Larsen’s possession and therefore more easily accessible to Larsen.

        2.      The SEC further objects to the Interrogatories on the ground that they are not

“proportional to the needs of the case” because they are overly broad, regardless of their timing.

Fed. R. Civ. P. 26(b)(1); Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007) (“Contention

interrogatories that systematically track all of the allegations in an opposing party’s pleadings, and

that ask for ‘each and every fact’ and application of law to fact that supports the party’s allegations,

are an abuse of the discovery process because they are overly broad and unduly burdensome….

[They] should not require a party to provide the equivalent of a narrative account of its case,

including every evidentiary fact, details of testimony of supporting witnesses, and the contents of

supporting documents.”); Moses v. Halstead, 236 F.R.D. 667, 674 (D. Kan. 2006) (“The Court,

however, does find [an interrogatory] to be overly broad and unduly burdensome on its face to the

extent it asks Allstate to state ‘all’ facts that support each defense….”).

        3.      The SEC objects to Defendant’s Definition No. 10, “Securities and Exchange

Commission,” “Plaintiff,” “SEC,” “You,” or “Your,” to the extent that it means each of the

Commission’s Divisions and Offices, and each current or former SEC Commissioner, staff member,

or employee, because it is overly broad and not proportional to the needs of the case. Accordingly,

unless expressly stated otherwise, the SEC has limited its inquiry to information in the possession,

custody, or control of the Division of Enforcement, as further limited by the other general and

specific objections herein, as noted herein.

        4.      The SEC objects to Defendant’s Definitions Nos. 9 and 11 to the extent they

assume that the digital asset known as “XRP” functions as a medium of exchange or a store of

value, or was ever offered or sold for either of those purposes.

                                                     3
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 5 of 17



        5.      The SEC objects to the Interrogatories to the extent they are duplicative of Ripple’s

Interrogatories, defined as Ripple’s First Set of Interrogatories to the SEC, to which the SEC

responded on July 1, 2021, and of Ripple’s Second Set of Interrogatories to the SEC, to which the

SEC is responding concurrently herewith.

                         SPECIFIC RESPONSES AND OBJECTIONS

Interrogatory No. 1

Identify with particularity the factual and legal basis (including any statements or Documents relied
upon) for Your contention that Plaintiff has extraterritorial authority over the offers and sales of
XRP alleged in the Complaint that were settled outside the United States and/or were made on
foreign exchanges.

Response and Objections to Interrogatory No. 1

        The Commission incorporates the General Objections above in its response to Interrogatory

No. 1. The Commission objects to this Interrogatory because, when combining Ripple’s

Interrogatories and these Interrogatories, their subparts, and the separate pieces of information

sought by the definitions and their subparts, the Interrogatories exceed the allowable number of

interrogatories under Federal Rule of Civil Procedure 33. Furthermore, Interrogatory No. 1 is vague

and ambiguous, because it is unclear what the undefined terms “settled” or “made” mean in the

context of this Interrogatory and in the context of transactions in digital assets that are represented

on distributed ledgers that exist on networks of computers all over the world.

        This Interrogatory is also overbroad, oppressive, and unduly burdensome, to the extent that

Defendant seeks identification of “the factual and legal basis (including any statements or

Documents relied upon)” for a particular contention. To the extent that the Interrogatory would

require the Commission to review and parse the testimony taken and the over 93,000 documents

gathered during the investigation that preceded this case or the tens of thousands of documents

collected in discovery, and any publicly available documents, and locate every testimony phrase or

document that in any way forms part of what the Commission contends or has “authority” over,
                                                    4
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 6 of 17



doing so would be unreasonably burdensome and would invade the attorney work product doctrine.

The Commission is not required to compile and correlate the evidence, nor to provide a narrative of

its entire case, nor to marshal the evidence or to state each and every one of the many facts or

identify every one of the many documents or witnesses that may support its contentions, nor is it

required to organize the evidence in this matter for Defendant, nor is it required to conduct any

research on behalf of Defendant. Further, to the extent this Interrogatory seeks to require the

Commission to review testimony, documents, or public information that is, or has been made,

available to Defendant, Defendant is equally capable of conducting any such review. Further,

requesting the Commission to do so imposes a significant burden on the Commission, which is not

a percipient witness to any of the facts in the case or to any cognizable or relevant defense. To the

extent this Interrogatory requires the Commission to identify statements which involve the offer or

sale or distribution of XRP by Larsen or any of his agents to a third party, Larsen is in possession of

such information and can identify it. The results of this unduly burdensome review would not

translate into the “discovery” of actual facts; at most, such an endeavor would simply describe the

Commission counsel’s mental impressions and related work-product and do nothing but waste time.

        The Commission also objects to this Interrogatory as premature. Discovery on the issue of

Larsen’s offers and sales of XRP is ongoing—in particular, depositions are still ongoing, and Larsen

has not yet answered the Amended Complaint. To the extent this Interrogatory seeks to obtain

information that upcoming deponents may testify to, it is premature. The Commission specifically

reserves the right to supplement its answer to this Interrogatory at the appropriate time.

        Finally, the Commission objects to this Interrogatory to the extent it seeks evidence that is

not relevant to any claim or defense in this case insofar as it relies on an incorrect understanding of

the claims at issue in this case, particularly to the extent it incorrectly assumes that the Commission

seeks to exert “extraterritorial authority over the offers and sales of XRP” alleged in the Complaint.

                                                   5
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 7 of 17



        Subject to and without waiving the foregoing objections, the Commission directs Defendant

Larsen to Commission’s Brief in Opposition of the Individual Defendants’ Motion to Dismiss (D.E.

183), principally the Statement of Facts and the Argument § 2, for the factual and legal basis that the

Commission has so far developed in support of its claim that Larsen’s offers and sales of XRP were

domestic transactions in securities subject to the Securities Act of 1933.

Interrogatory No. 2

Identify all Documents and Communications that You contend show injury or damage to individual
members of the public that resulted from the “Offering,” as defined in the Complaint.

Response and Objections to Interrogatory No. 2

        The Commission incorporates the General Objections above in its response to Interrogatory

No. 2. The Commission objects to this Interrogatory because, when combining Ripple’s

Interrogatories and these Interrogatories, their subparts, and the separate pieces of information

sought by the definitions and their subparts, the Interrogatories exceed the allowable number of

interrogatories under Federal Rule of Civil Procedure 33. Furthermore, Interrogatory No. 2 is vague

and ambiguous, because it is unclear what the undefined terms “injury” or “damage” mean in the

context of this Interrogatory.

        The Commission objects to this Interrogatory to the extent it rests on a misstatement of the

claims at issue in this case and the elements required to prove them. The Commission claims that

Defendant violated Section 5 of the Securities Act of 1933, and that he aided and abetted Ripple’s

violations of that provision. To prove a violation of Section 5, the SEC must show: (1) that no

registration statement was filed or in effect as to the transaction, and (2) that the defendant directly

or indirectly sold or offered to sell the securities (3) through interstate commerce. To prove aiding

and abetting a violation of Section 5, the SEC must show: (1) a primary violation of Section 5 by

Ripple, (2) that Larsen substantially assisted the violation, and (3) that Larsen acted knowingly or

recklessly. No proof of “damage” or “injury” is required.
                                                    6
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 8 of 17



        This Interrogatory is also overbroad, oppressive, and unduly burdensome, to the extent that

Defendant seeks identification of “all Documents and Communications” for a particular contention.

To the extent that the Interrogatory would require the Commission to review and parse the

testimony taken and the over 93,000 documents gathered during the investigation that preceded this

case or the tens of thousands of documents collected in discovery, and any publicly available

documents, and locate every testimony phrase or document that in any way forms part of what the

Commission contends, doing so would be unreasonably burdensome and would invade the attorney

work product doctrine. The Commission is not required to compile and correlate the evidence, nor

to provide a narrative of its entire case, nor to marshal the evidence or to state each and every one of

the many facts or identify every one of the many documents or witnesses that may support its

contentions, nor is it required to organize the evidence in this matter for Defendant, nor is it

required to conduct any research on behalf of Defendant. Further, to the extent this Interrogatory

seeks to require the Commission to review testimony, documents, or public information that is, or

has been made, available to Defendant, Defendant is equally capable of conducting any such review.

Further, requesting the Commission to do so imposes a significant burden on the Commission,

which is not a percipient witness to any of the facts in the case or to any cognizable or relevant

defense. To the extent this Interrogatory requires the Commission to identify documents and

statements which involve the offer or sale or distribution of XRP by Larsen or any of his agents to a

third party, Larsen is in possession of such information and can identify it. The results of this

unduly burdensome review would not translate into the “discovery” of actual facts; at most, such an

endeavor would simply describe the Commission counsel’s mental impressions and related work-

product and do nothing but waste time.

        The Commission also objects to this Interrogatory as premature. Discovery on the issue of

Larsen’s offers and sales of XRP is ongoing—in particular, depositions are still ongoing, and Larsen

                                                   7
      Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 9 of 17



has not yet answered the Amended Complaint. To the extent this Interrogatory seeks to obtain

information that upcoming deponents may testify to, it is premature. The Commission specifically

reserves the right to supplement its answer to this Interrogatory at the appropriate time.

        Subject to and without waiving any of the foregoing, the Commission further avers that the

fact of Larsen’s failure to register his offers and sales of XRP, and the resulting failure to disclose

information required by the federal securities laws, demonstrates the injury suffered by members of

the public from Larsen’s offers and sales of XRP. The registration regime imposed by the Securities

Act of 1933 requires the offer or sale of securities to the public to be accompanied by full and fair

disclosure afforded by a registration statement filed with the SEC and the delivery of a statutory

prospectus, providing potential purchasers with the information essential to an informed investment

decision. See SEC v. Cavanagh, 1 F. Supp.2d 337, 360 (S.D.N.Y. 1998), aff’d, 155 F.3d 129 (2d Cir.

1998); SEC v. Aaron, 605 F.2d 612, 618 (2d Cir. 1979)), vacated on other grounds, 446 U.S. 680

(1980). The registration statement is “central to the Act’s comprehensive scheme for protecting

public investors.” Aaron, 605 F.2d at 618. Larsen’s failure to provide that statement injured public

investors and public markets by depriving them of the material information required to be disclosed

in the offer and sale of securities.

Interrogatory No. 3

Identify all third parties that provided any comments or analyses to the SEC concerning the SEC’s
authority to regulate or its position regarding the regulation of Digital Assets, including Bitcoin,
Ether, or XRP, at any point between the July 25, 2017 DAO Report and December 22, 2020.

Response and Objections to Interrogatory No. 3

        The Commission incorporates the General Objections above in its response to Interrogatory

No. 3. The Commission objects to this Interrogatory because, when combining Ripple’s

Interrogatories and these Interrogatories, their subparts, and the separate pieces of information

sought by the definitions and their subparts, the Interrogatories exceed the allowable number of

                                                     8
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 10 of 17



interrogatories under Federal Rule of Civil Procedure 33. Furthermore, Interrogatory No. 3 is vague

and ambiguous, because it is unclear what the undefined terms “authority to regulate” mean in the

context of this Interrogatory.

        This Interrogatory is also overbroad, oppressive, and unduly burdensome, to the extent that

Defendant seeks identification of “all third parties” that engaged in certain conduct. To the extent

that the Interrogatory would require the Commission to review and parse the testimony taken and

the over 93,000 documents gathered during the investigation that preceded this case or the tens of

thousands of documents it has already produced to Defendants, and any publicly available

documents, and locate every testimony phrase or document, doing so would be unreasonably

burdensome and would invade the attorney work product doctrine. The Commission is not

required to compile and correlate the evidence, nor to provide a narrative of its entire case, nor to

marshal the evidence or to state each and every one of the many facts or identify every one of the

many documents or witnesses that may support its contentions, nor is it required to organize the

evidence in this matter for Defendant, nor is it required to conduct any research on behalf of

Defendant. Further, to the extent this Interrogatory seeks to require the Commission to review

testimony, documents, or public information that is, or has been made, available to Defendant,

Defendant is equally capable of conducting any such review. Further, requesting the Commission to

do so imposes a significant burden on the Commission, which is not a percipient witness to any of

the facts in the case or to any cognizable or relevant defense. The results of this unduly burdensome

review would not translate into the “discovery” of actual facts; at most, such an endeavor would

simply describe the Commission counsel’s mental impressions and related work-product and do

nothing but waste time.

        The Commission further objects to this Interrogatory as premature, as the Commission is

still in the process of providing documents to Defendants in discovery, depositions by Defendants

                                                   9
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 11 of 17



have not yet begun, and the Commission has provided this information in response to Ripple’s

Interrogatories.

        Subject to and without waiving the foregoing, the Commission, having reviewed a limited

number of documents beyond those in the possession of the Division of Enforcement, refers

Defendant to emails the Commission received at the inboxes fintech@sec.gov and finhub@sec.gov,

which the Commission has produced or in short order will produce to Defendants, no-action letter

requests and responses, documents from the 20 custodians responsive to Defendants’ document

requests, and publicly available requests for rulemaking posted on the SEC’s website pursuant to

Rule 192 of the Commission’s Rules of Practice (at https://www.sec.gov/rules/petitions.htm). The

Commission further notes that other persons and entities that have made comments to the SEC

regarding the regulation of digital assets include the persons and entities identified in the

Commission’s response to Ripple Interrogatory No. 9.

Interrogatory No. 4

Identify with particularity all efforts by Ripple that You contend were made in order to generate
profits for any Person who purchased XRP from Ripple.

Response and Objections to Interrogatory No. 4

        The Commission incorporates by reference its responses and objections to Ripple’s

Interrogatories Nos. 2, 8, and 10-11.

Interrogatory No. 5

State whether You contend that the XRP Ledger was not fully functional before the start of the
ongoing securities offering alleged in the Complaint. If that is Your contention, Identify when You
contend the XRP Ledger did become fully functional (if ever) and what actions or efforts resulted in
making the XRP Ledger fully functional, and all evidence You intend to rely on to support that
contention.

Response and Objections to Interrogatory No. 5




                                                   10
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 12 of 17



          The Commission incorporates by reference its responses and objections to Ripple’s

Interrogatory No. 4, including specifically to note that whether and when the XRP Ledger became

“fully functional” is irrelevant under Howey and cases applying it.

          In addition, the Commission further objects to this Interrogatory as vague, to the extent the

term “fully functional” means in the context of this Interrogatory or in the context of distributed

networks, the creation and development of which are iterative processes without clearly demarcated

end points, and that discussing whether a distributed, open-source network is “fully functional” is

nonsensical in this context without identifying parameters to measure functionality or the person

from whose perspective functionality is being measured. This Interrogatory is premature for the

additional reason that discovery into the XRP Ledger is still ongoing, including depositions and

expert discovery. Subject to and without waiving the foregoing, the Commission further avers that

the investigative and deposition testimony of David Schwartz, among other things, establishes that

Ripple engaged a team of people working on improving the XRP Ledger throughout the period at

issue in this case, and certain documents produced by Ripple to the Commission show examples of

Ripple continuing to make efforts to develop, improve, and modify the functioning of the XRP

Ledger.

Interrogatory No. 6

Identify each and every voluntary Document production, voluntary interview, or voluntary
testimony You have requested, received, or taken related to this action and/or any investigation of
Ripple, XRP, Bradley Garlinghouse, or Christian A. Larsen.

Response and Objections to Interrogatory No. 6

          The Commission incorporates the General Objections above in its response to Interrogatory

No. 6. The Commission objects to this Interrogatory because, when combining Ripple’s

Interrogatories and these Interrogatories, their subparts, and the separate pieces of information

sought by the definitions and their subparts, the Interrogatories exceed the allowable number of

                                                    11
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 13 of 17



interrogatories under Federal Rule of Civil Procedure 33. Furthermore, Interrogatory No. 6 is vague

and ambiguous, because it is unclear what the undefined terms “voluntary” and “interview” mean in

the context of this Interrogatory.

        This Interrogatory is also overbroad, oppressive, and unduly burdensome, to the extent that

Defendant seeks identification of “each and every” person the Commission and its employees may

have spoken to in connection with its investigation of this matter, and to the extent it purports to

seek discovery beyond the filing of this action. Moreover, to the extent that the Interrogatory would

require the Commission to review and parse the testimony taken and the over 93,000 documents

gathered during the investigation that preceded this case or the tens of thousands of documents it

has already produced to Defendants, and any publicly available documents, and locate every

testimony phrase or document, doing so would be unreasonably burdensome and would invade the

attorney work product doctrine. The Commission is not required to compile and correlate the

evidence, nor to provide a narrative of its entire case, nor to marshal the evidence or to state each

and every one of the many facts or identify every one of the many documents or witnesses, nor is it

required to organize the evidence in this matter for Defendant, nor is it required to conduct any

research on behalf of Defendant. Further, to the extent this Interrogatory seeks to require the

Commission to review testimony, documents, or public information that is, or has been made,

available to Defendant, Defendant is equally capable of conducting any such review. Further, the

Commission objects to this request to the extent it requires disclosure of information protected by

the attorney work product doctrine, the attorney client privilege, the deliberative process privilege,

the law enforcement privilege, or common interest protections. Further, requesting the Commission

to do so imposes a significant burden on the Commission, which is not a percipient witness to any

of the facts in the case or to any cognizable or relevant defense. The results of this unduly

burdensome review would not translate into the “discovery” of actual facts; at most, such an

                                                   12
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 14 of 17



endeavor would simply describe the Commission counsel’s mental impressions and related work-

product and do nothing but waste time.

        Subject to and without waiving the foregoing, the Commission directs Defendant to the

Commission’s privilege log dated July 9, 2021, for a list of the non-United States-based securities

regulators from which the SEC sought voluntary information, the Commission’s Initial Disclosures

dated March 8, 2021, and Supplemental Initial Disclosures, and the documents the Commission has

produced from its investigative file of this matter, for the information that Defendant seeks and

notes that it has discussed this matter on a voluntary basis with the following persons (among

others) and their representatives: certain plaintiffs in the class action related to this case in the

Northern District of California, certain U.S.-based digital asset trading platforms that list or listed

XRP, Tetragon Financial Group, Jed McCaleb, Jesse Powell, Julia Ko, Cryptosystems, GSR, The

Hatch Agency, Antoinette O’Gorman, Route 66, Ryan Gaylor, MoneyGram International, and R3.

Interrogatory No. 7

Identify every joint industry group, task force, or other similar body in which the SEC participated
relating to the regulation of Digital Assets, and state when the SEC joined.

Response and Objections to Interrogatory No. 7

        The Commission incorporates the General Objections above in its response to Interrogatory

No. 7. The Commission objects to this Interrogatory because, when combining Ripple’s

Interrogatories and these Interrogatories, their subparts, and the separate pieces of information

sought by the definitions and their subparts, the Interrogatories exceed the allowable number of

interrogatories under Federal Rule of Civil Procedure 33. Furthermore, Interrogatory No. 7 is vague

and ambiguous, because it is unclear what the undefined terms “joint industry group,” “task force,”

or “other similar body” mean in the context of this Interrogatory.

        This Interrogatory is also overbroad, oppressive, and unduly burdensome, to the extent that

Defendant seeks identification of “every” group that SEC employees may have participated in. Such
                                                     13
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 15 of 17



a requirement is unduly burdensome and impossible to respond to. The Commission has thousands

of employees. The Commission cannot reasonably inquire and determine each and every meeting

between each and every Commission employee and any possible third party. To the extent that the

Interrogatory would require the Commission to review and parse the testimony taken and the over

93,000 documents gathered during the investigation that preceded this case or the tens of thousands

of documents it has already produced to Defendants, and any publicly available documents, and

locate every testimony phrase or document, doing so would be unreasonably burdensome and

would invade the attorney work product doctrine. The Commission is not required to compile and

correlate the evidence, nor to provide a narrative of its entire case, nor to marshal the evidence or to

state each and every one of the many facts or identify every one of the many documents or

witnesses, nor is it required to organize the evidence in this matter for Defendant, nor is it required

to conduct any research on behalf of Defendant. Further, to the extent this Interrogatory seeks to

require the Commission to review testimony, documents, or public information that is, or has been

made, available to Defendant, Defendant is equally capable of conducting any such review. Further,

the Commission objects to this request to the extent it requires disclosure of information protected

by the attorney work product doctrine, the attorney client privilege, the deliberative process

privilege, the law enforcement privilege, or common interest protections. Further, requesting the

Commission to do so imposes a significant burden on the Commission, which is not a percipient

witness to any of the facts in the case or to any cognizable or relevant defense. The results of this

unduly burdensome review would not translate into the “discovery” of actual facts; at most, such an

endeavor would simply describe the Commission counsel’s mental impressions and related work-

product and do nothing but waste time.

        Subject to and without waiving the foregoing, the Commission, having reviewed a limited

number of documents beyond those in the possession of the Division of Enforcement, avers that

                                                   14
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 16 of 17



certain of its employees participate informally in calls organized by the Blockchain Alliance, that

certain of its employees participate and/or have participated in federal and international joint task

forces, including but not limited to IOSCO, Financial Stability Board, CPMP-IOSCO, Financial

Action Task Force, OECD, PWG (Presidential Working Group on Financial Markets), and FSOC’s

Distributed Ledger Technology Task Force, and that certain of its employees participate and/or

have participated in and attend and/or attended symposia, conferences, and chats organized by

colleges and universities regarding the regulation of digital assets. The Commission additionally

refers Defendant to documents the Commission has produced or shortly will produce related to

non-privileged Commission communications with third parties.

Dated: New York, New York
       July 20, 2021

                                                SECURITIES AND EXCHANGE COMMISSION


                                                By: _____________________________________
                                                      Jorge G. Tenreiro
                                                      Mark R. Sylvester
                                                      Robert S. Moye
                                                      Benjamin Hanauer
                                                      Daphna A. Waxman
                                                      Jon A. Daniels
                                                      Ladan F. Stewart
                                                      Securities and Exchange Commission
                                                      New York Regional Office
                                                      200 Vesey Street, Suite 400
                                                      New York, NY 10281
                                                      (212) 336-9145 (Tenreiro)

                                                        Attorneys for Plaintiff




                                                  15
     Case 1:20-cv-10832-AT-SN Document 326-4 Filed 08/31/21 Page 17 of 17



Verification for Responses to Larsen Interrogatories 1 Through 7

       I declare under penalty of perjury, that the factual statements made above are true to the best

of my knowledge, information, and belief. Executed in Washington, District of Columbia on this

20th Day of July 2021.

                                                              ____________________________
                                                              A. Kristina Littman
                                                              Division of Enforcement




                                                 16
